
	

113 HR 2756 IH: Redistricting and Voter Protection Act of 2013
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2756
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Al Green of Texas
			 (for himself, Mr. Cohen,
			 Mr. Butterfield,
			 Mr. Hinojosa,
			 Mr. Honda, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To require any State which, after enacting a
		  Congressional redistricting plan after a decennial census and apportionment of
		  Representatives, enacts a subsequent Congressional redistricting plan prior to
		  the next decennial census and apportionment of Representatives, to obtain a
		  declaratory judgment or preclearance in the manner provided under section 5 of
		  the Voting Rights Act of 1965 in order for the subsequent plan to take
		  effect.
	
	
		1.Short titleThis Act may be cited as the
			 Redistricting and Voter Protection Act
			 of 2013.
		2.Requiring declaratory
			 judgment or preclearance as prerequisite for multiple congressional
			 redistricting plans enacted pursuant to same decennial census and apportionment
			 of representatives
			(a)Declaratory
			 Judgment that Plan Does Not Deny or Abridge Right To Vote on Account of Race or
			 ColorExcept as provided in
			 subsection (b), after a State enacts a Congressional redistricting plan in the
			 manner provided by law after an apportionment of Representatives under section
			 22(a) of the Act entitled An Act to provide for the fifteenth and
			 subsequent decennial censuses and to provide for an apportionment of
			 Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), any
			 subsequent Congressional redistricting plan enacted by the State prior to the
			 next apportionment of Representatives under such section shall not take effect
			 unless and until—
				(1)the State commences a civil action in the
			 United States District Court for the District of Columbia for a declaratory
			 judgment that such subsequent plan neither has the purpose nor will have the
			 effect of denying or abridging the right to vote on account of race or color,
			 or in contravention of the guarantees set forth in section 4(f)(2) of the
			 Voting Rights Act of 1965 (42 U.S.C. 1973b(b)); and
				(2)the court enters
			 such a declaratory judgment.
				(b)PreclearanceA
			 subsequent Congressional redistricting plan described in subsection (a) may
			 take effect if—
				(1)the chief legal
			 officer or other appropriate official of the State involved submits the plan to
			 the Attorney General and the Attorney General has not interposed an objection
			 within 60 days of such submission; or
				(2)upon good cause
			 shown, to facilitate an expedited approval within 60 days of such submission,
			 the Attorney General has affirmatively indicated that such objection will not
			 be made.
				(c)Application of
			 Voting Rights Act of 1965For purposes of the Voting Rights Act
			 of 1965, a declaratory judgment under subsection (a) or a preclearance under
			 subsection (b), and the proceedings related to such judgment or preclearance,
			 shall be treated as a declaratory judgment or preclearance under section 5 of
			 such Act (42 U.S.C. 1973c).
			3.No
			 effect on redistricting plans enacted pursuant to court orderSection 1 does not apply with respect to any
			 subsequent Congressional redistricting plan described in section 1(a) if the
			 plan is enacted by a State pursuant to a court order in order to comply with
			 the Constitution or to enforce the Voting
			 Rights Act of 1965 (42 U.S.C. 1973 et seq.).
		
